[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff has sought a motion to modify support dated March 28, 1990.
FACTS
Many of the facts that give rise to this motion are not in dispute. The parties were married on July 17, 1978. One minor child issue of the marriage, Brian R. Mastrofino, was born August 7, 1981.
In arriving at the orders hereinafter entered, the court has increased the plaintiff's net weekly wage of $313.57 by the following amounts:
1. $12.98 excessive tax withholding
2. Medical reimbursement $17.00
3. Dividends $26.18
Adjusted net weekly earnings of the plaintiff is therefore $369.73.
The defendant's financial affidavit shows a net weekly income of $360.13.
The defendant husband is currently a self employed accountant and the plaintiff wife is a financial analyst at "Analysis an an and Technology". The defendant has recently settled CT Page 6180 an outstanding lawsuit involving his accounting practice for the sum of $25,000.00 which he is obligated to pay within 90 days.
In deciding the plaintiff's motion to modify the court has considered the support guidelines as well as all of the relative statutory criteria.
ORDER
The plaintiff's motion to modify support is granted and the defendant is ordered to pay to the plaintiff as support the sum of $90.00 per week. This order is retroactive to December 17, 1990. The defendant is further ordered to pay $10.00 a week on the arrearage that has accrued as a result of this order being retroactive. A contingent wage execution is also ordered.
Axelrod, J.